OPINION
Per CURIAM:
We find no error prejudicial to the defendant in any of the particulars set forth in the Assignment of Errors and argued in the briefs. Judgment affirmed at the cost of the appellant. Reasonable ground exists for appeal.
There is substantial and credible evidence shown by the record to support the verdict and judgment and the verdict and judgment are neither contrary to law nor against the weight of the evidence.
The claim that the Court erred in its failure to instruct the jury on the law applicable to contracts and guarantees is, if error, an error of omission and as the defendant did not call the Court’s attention to the .omission and request it to charge on the subject-, the error, if any, was waived. Exc. O. S. J.